Citation Nr: 9920487	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased rating for a shrapnel wound 
scar of the left leg, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the dorsum of the left foot, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active duty from January 1952 to January 
1955.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a December 1992 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA) in which the 
RO confirmed a 10 percent disability rating for a shrapnel 
wound scar of the left leg and a 10 percent disability rating 
for residuals of a gunshot wound of the dorsum of the left 
foot.

The Board remanded the case in February 1997 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.


REMAND

The record reflects that the appellant sustained shrapnel 
wounds to the left lower extremity in December 1952.  
Thereafter, in March 1990, he sustained an injury to the 
back, and, in 1990, underwent low back surgery.  He again had 
low back surgery in December 1992.  On VA examination in June 
1993, the veteran reported pain and numbness of the left 
lower extremity, extending from the knee down to the dorsum, 
instep of the left foot.  A history of diabetes since 1970 
was noted.  Clinical inspection revealed no symptomatic 
manifestations of wound scars.  The examining physician 
observed that there was some limitation of function of the 
left leg due to pain and numbness, but did not comment on the 
etiology of these symptoms.

Upon a review of the record, the Board determined that VA 
adjudicators lacked independent medical evidence for reaching 
a determination as to the etiology of the symptoms affecting 
the veteran's left leg and foot.  The Board's remand order 
specified that a VA neurologist examine the veteran and 
differentiate a neurological deficit due to shell fragment 
wound residuals of the left leg from a neurological deficit 
attributable to nonservice-connected postoperative lumbar 
intervertebral disc syndrome and diabetes mellitus.  

A VA physician, who examined the veteran in June 1997, did 
not offer an opinion on the etiology of the veteran's left 
lower extremity numbness.  The examiner recommended that 
electrodiagnostic testing of the left lower extremity be 
scheduled and that a neurological consultation be performed 
before an opinion was formulated regarding the etiology of 
left lower extremity numbness.  Subsequently, an examination 
was performed on July 25, 1997 at a VA neurology clinic.  A 
copy of the report of that examination is largely unreadable, 
and in any event, provides no opinion on the etiology of left 
lower extremity numbness.  Electrodiagnostic testing of the 
veteran's left lower extremity in August 1997 was interpreted 
as showing mild neuropathic features of motor and sensory 
components of the left peroneal nerve; a left sural nerve 
sensory abnormality; and right peroneal nerve changes, 
suggestive of neuropathy.  The assessment was that changes 
involving the left lower extremity were consistent with an 
old neuropathic process, but that diabetic neuropathy might 
have supervened to a degree.  On the current record, the 
Board continues to be unable to discern the etiology of the 
veteran's left lower extremity neuropathy, a determination of 
which is central to evaluating the extent of impairment 
affecting service-connected shell fragment wound residuals of 
the left leg and foot.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board (or Court) remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board (or Court) are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The case was recertified to the Board in April 1999.  
Thereafter, in May 1999, the RO forwarded a statement, 
completed by the appellant's representative, informing that 
the veteran desired a hearing before RO personnel.  Remand is 
required to comply with this request for a hearing.  38 
C.F.R. § 20.1304(a) (1998).  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded 
another neurological examination by VA in 
compliance with instruction #3 of the 
Board's February 1997 remand order.  It 
should be emphasized that the examining 
physician render an opinion, if feasible, 
differentiating a left lower extremity 
neurological deficit attributable to 
service-connected shrapnel wound 
residuals from a left lower extremity 
neurological deficit attributable to 
nonservice-connected post operative 
lumbar intervertebral disc syndrome and 
diabetes mellitus.  If the examiner is 
unable to differentiate the etiology of 
left lower extremity symptoms, then the 
examiner should so state.  The claims 
folder and a copy of both remand orders 
should be made available to the examiner 
prior to the examination.  The examiner 
should verify that the claims folder has 
been reviewed.  

2.  The veteran should be scheduled for a 
hearing before an RO hearing officer.

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  Then, if any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


